Exhibit 10.28

GUARANTY SUPPLEMENT

December 17, 2010

Bank of America, N.A., as Agent

6th Floor, 335 Madison Avenue,

New York, NY 10017

Ladies and Gentlemen:

Reference is made to (a) the Loan Agreement dated as of July 2, 2009 (as
amended, modified, renewed and extended, “Loan Agreement”) among Solo Cup
Company, a Delaware corporation (the “Company”), Solo Cup Operating Corporation,
a Delaware corporation (“SCOC”, and together with the Company and each
Subsidiary listed as such therein, the “Borrowers”), the Subsidiary Guarantors
from time to time party thereto, the financial institutions from time to time
party thereto (collectively, the “Lenders”), Bank of America, N.A., a national
banking association, as a co-collateral agent (in such capacity, a
“Co-Collateral Agent”) and the administrative agent for the Lenders (in such
capacity and, together with any successor in such capacity, “Agent”) and General
Electric Capital Corporation (“GECC”), as a co-collateral agent for the Lenders
(together with the other Co-Collateral Agent, the “Collateral Agents”), and
(b) Section 14 of the Loan Agreement and such other provisions applicable
thereto (the “Guaranty”). This guaranty supplement is hereinafter referred to as
the “Guaranty Supplement”). The capitalized terms defined in the Loan Agreement
and not otherwise defined herein are used herein as therein defined.

Section 1. Guaranty Supplement; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Obligor now or hereafter existing under or in respect of the Loan
Documents or Bank Products (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Agent or any other Lender in enforcing any rights under this
Guaranty Supplement, the Guaranty, any other Loan Document or Bank Product.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Obligor to any Lender under or in respect of the
Loan Documents or Bank Products but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Obligor.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Agent on behalf of each other Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty Supplement, the Guaranty and the
Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Agent, the other Lenders
and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.



--------------------------------------------------------------------------------

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this Guaranty
Supplement and the Guaranty, the undersigned will contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor having
the same Obligor as such Guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents or Bank Products.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Loan Agreement or Bank Product to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or an “Obligor” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 9 of the Loan Agreement to the
same extent as each other Guarantor.

Section 4. Delivery. Delivery of an executed counterpart of a signature page to
this Guaranty Supplement by facsimile transmission, portable document format
(pdf) or electronic mail shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any conflict of law
principles (but giving effect to section 5-1401 of the New York General
Obligation Law and federal laws relating to national banks).

(b) The undersigned hereby consents to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, New York County, in any proceeding or dispute relating in any way
to this Guaranty Supplement, the Guaranty or any of the other Loan Documents to
which it is a party, or for recognition or enforcement of any judgment, and
agrees that any such proceeding shall be brought by it solely in any such court.
The undersigned agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement, the
Guaranty or any other Loan Document shall limit the right of Agent or any Lender
to bring proceedings relating to this Guaranty Supplement, the Guaranty or any
of the other Loan Documents to which it is a party against any Obligor in any
other court, or limit the right of any Obligor to bring proceedings relating to
this Guaranty Supplement, the Guaranty or any of the other Loan Documents to
which it is a party against Agent, any Collateral agent, any Issuing Bank or any
Lender in any other court.



--------------------------------------------------------------------------------

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE UNDERSIGNED HEREBY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR DISPUTE OF ANY KIND
RELATING IN ANY WAY TO THIS GUARANTY SUPPLEMENT, THE GUARANTY, ANY OF THE OTHER
LOAN DOCUMENTS OR THE OBLIGATIONS.

 

Very truly yours, SOLO CUP FINANCE LIMITED By  

/s/ Robert D. Koney, Jr.

Name:   Robert D. Koney, Jr. Title:   Director